IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


GREGORY M. COTICCHIA,                      : No. 78 WAL 2022
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
MALCOVERY SECURITY, LLC,                   :
                                           :
                   Respondent              :

GREGORY M. COTICCHIA,                      : No. 79 WAL 2022
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
MALCOVERY SECURITY, LLC,                   :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.